DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2. 	Claims 1, 13, and 21- 25 are amended;
	a. 	support for claim 1 is found in Figure 1.	
	b. 	support for claim 13 is found in Figure 1 and page 8 of the instant specification.
	c. 	support for claims 21-25 is found in Figure 1, and pages 3, 6 and 8 of the instant specification.
3. 	Claim 26 has been added, support is found on page 5 of the instant specification.
4. 	Claims 1-26, are currently pending and have been examined on the merits in this office action.

Election/Restrictions
5. 	Claims 1 and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4, 15, 21-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 4/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. All withdrawn claims are rejoined.

Reasons for Allowance
6. 	Claims 1-26 are allowed.
7. 	The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an electrochemical cell containing a ceramic plate closing an open-ended container containing an electrically conductive platinum-containing material in which a cathode current collector is in direct contact with the ceramic plate and the electrically conductive platinum-containing material such that an electrical connection is established. The closest prior art found below.
Mano et al. (US8603667 B1) discloses open-ended ceramic container having a first via hole and a second via hole spaced apart constituting electrical conductive pathways.
Mori et al. (US 20180226652) teaches a solid electrolyte comprising Li3PO4N.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        



/Maria Laios/Primary Examiner, Art Unit 1727